Citation Nr: 1750418	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 10 percent for left knee patellar pain syndrome; mild degenerative joint disease of the left knee; chronic left knee strain.

5.  Entitlement to a rating in excess of 10 percent for left knee instability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2011 and September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In September 2017, the Veteran submitted additional evidence and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

A VA Form 21-0820, Report of General Information, dated in April 2012 reflects that the Veteran "stated that his knee condition won't allow him to work due to the pain."  Accordingly, the issue of entitlement to a TDIU has been raised as part of the increased rating issues on appeal, and the Board has listed that issue on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a rating in excess of 10 percent for left knee patellar pain syndrome; mild degenerative joint disease of the left knee; chronic left knee strain; entitlement to a rating in excess of 10 percent for left knee instability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no probative evidence of record indicating that the Veteran's diabetes is causally or etiologically related to his active service.

2.  There is no probative evidence of record indicating that the Veteran's prostate cancer is causally or etiologically related to his active service.

3.  There is no probative evidence of record indicating that the Veteran's hypertension is causally or etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination or opinion when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, a VA examination or opinion has not been provided in relation to the Veteran's claims for entitlement to service connection for diabetes, prostate cancer, and hypertension.  As is discussed below, there is no indication that those disabilities may be associated with an in-service event, injury, or disease.  Therefore, a VA examination or opinion is not required as to those claims.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his diabetes, prostate cancer, and hypertension.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims adjudicated herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, there must be (1) a current disability; (2) an in-service event or incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service event or the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases, to include diabetes mellitus, type II, and prostate cancer, may be presumed to have been incurred in service where a veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such a disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).

A chronic disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service if the disease manifests to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307(a) and (c).  The list of chronic conditions includes diabetes mellitus and cardiovascular-renal disease, including hypertension.  See 38 C.F.R. § 3.309(a).

Analysis

The Veteran asserts that his diabetes, prostate cancer, and hypertension are related to in-service exposure to herbicide agents.  At the August 2017 Board hearing, he testified that his duties as a physical therapist stationed in Texas included "receiving victims, military fellow members, off of medivac at times, taking care of their open wounds, putting them in the tubs, giving them massages, just basically what I was trained to do."  Some of the patients he treated were coming back from Vietnam and were still in uniform.  He also "had occasion to take [the patients] off planes, off the copters that they brought them in and bring them into the unit, cut their pants legs off sometimes, work on their wounds."  He testified that it is "a possibility" that he might have been exposed to Agent Orange or another herbicide through this work.

The medical treatment evidence of record shows that the Veteran has current diagnoses of diabetes and hypertension.  They also show that the Veteran was diagnosed with prostate cancer in June 2011 and underwent a prostatectomy in August 2011.  Therefore, the record shows that the Veteran has current disabilities of diabetes, prostate cancer, and hypertension, and the question remaining for consideration is whether those disabilities are causally or etiologically related to the Veteran's active service.

The Veteran does not contend, and the record does not show, that his diabetes or prostate cancer had their onset during his active service.  There is no diagnosis of either diabetes or prostate cancer in the service treatment records, to include in an April 1971 report of medical examination for separation from active service.  In addition, the Veteran does not contend, and the record does not show, that he had service that would entitle him to a presumption of exposure to herbicide agents, such as service in the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6).  His DD Form 214 shows that he did not have any foreign service.  Rather, the Veteran contends only that he was actually exposed to herbicide agents through his military occupational specialty as a physical therapist.  In that regard, he has not indicated that he was ever told in service that he was actually exposed to herbicide agents or even that he can say with any certainty that he was actually exposed to herbicide agents.  His testimony at the August 2017 Board hearing that it is "a possibility" that he might have been exposed to Agent Orange or another herbicide through his work as a physical therapist indicates that his beliefs are purely speculative.  Given the speculative nature of the Veteran's assertions, the Board does not attribute probative weight to them.

As to the Veteran's hypertension, he testified at the August 2017 Board Hearing that he measured his own blood pressure during service and found hypertensive readings and that he was told by doctors during his active service that he had hypertension.  Under VA regulations, hypertension is defined as diastolic blood pressure predominantly 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  However, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).  The Veteran's service treatment records are absent for a diagnosis of hypertension during service and show that the Veteran had a blood pressure reading of 116/70 on examination for entrance into active service and a blood pressure reading of 124/70 on examination for separation from active service.  Such readings are not reflective of hypertension under VA regulations or according to the medical authorities referenced above.  Moreover, the Veteran denied current or past high blood pressure on an April 1971 report of medical history for separation from active service.  Accordingly, the Board finds the Veteran's statements at the August 2017 to be not credible because they are controverted by the contemporaneous medical evidence, which does not include blood pressure readings consistent with hypertension and which shows that the Veteran himself denied current or past hypertension on separation from active service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).  Therefore, the Board concludes that there is no probative evidence showing that the Veteran's hypertension had its onset during his active service.

The Board acknowledges that a special examination report dated in October 1971, approximately one month after the Veteran's separation from active service, shows a blood pressure reading of 140/90, which may be consistent with hypertension.  However, the examination report does not include a diagnosis of hypertension, and the single reading of 140/90 does not warrant a rating of 10 percent or higher under the relevant rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, even if the Veteran had hypertension in October 1971, the evidence of record does not show that the condition manifested to a degree of 10 percent or higher within one year of his separation from active service.  Therefore, the evidence of record does not show that service connection is warranted for hypertension as a chronic disease on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

Finally, the record does not show that the Veteran's diabetes was diagnosed within one year from his separation from active service.  Therefore, the evidence of record does not show that service connection is warranted for diabetes as a chronic disease on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In summary, the Veteran has contended only that his diabetes and prostate cancer are related to in-service exposure to herbicide agents from his work as a physical therapist treating service members returning from Vietnam.  His contentions are considered speculative and therefore are not probative.  The Veteran had a single blood pressure reading of 140/90 within one year of separation from active service, but such a reading does not warrant a rating of 10 percent or higher under the relevant rating criteria.  In addition, the record does not show that the Veteran's diabetes was diagnosed within one year of his separation from active service.  Therefore, the evidence of record does not show that the Veteran's diabetes, prostate cancer, or hypertension had its onset during his active service; that the criteria for entitlement to service connection for diabetes or hypertension on a presumptive basis as chronic disease were met; or that the Veteran's diabetes, prostate cancer, or hypertension are otherwise causally or etiologically related to his active service.  In view of the foregoing, the Board concludes that there is no probative evidence of record indicating that the Veteran's diabetes, prostate cancer, or hypertension are causally or etiologically related to his active service.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided a VA examination as to his service-connected left knee disabilities in March 2013.  The Veteran testified at the August 2017 Board hearing that the disabilities have worsened since the March 2013 examination.  Since the Board hearing, the Veteran has submitted private treatment records that include information pertinent to the relevant rating criteria.  However, those treatment records do not include all of the information required to fully address the relevant rating criteria.  In light of the Veteran's assertions that his left knee symptoms have worsened and the lack of medical evidence sufficient to fully address the relevant rating criteria, the Board finds that the Veteran must be provided a new VA examination to determine the current nature and severity of his service-connected left knee disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination). 

The Veteran's claim for entitlement to a TDIU may be significantly impacted by the outcome of the increased ratings issues remanded herein.  As such, the TDIU issue is inextricably intertwined with the increased ratings issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the increased rating issues must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disabilities.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those disabilities.  The record and a copy of this remand must be made available to the examiner.  The examiner must address the following:

a) The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of the left knee due to the service-connected left knee disabilities and, if so, should classify the severity of such symptoms as "slight", "moderate", or "severe".  The examination report should reflect consideration of the Veteran's complaints of instability of the left knee in the evidence of record, to include at the August 2017 Board hearing.

In recording the ranges of motion for the Veteran's left knee, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected left knee disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected left knee disabilities.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner should comment on the effect that the Veteran's service-connected left knee disabilities have on his ability to work.  For example, the examiner should comment on the extent to which the disabilities are expected to affect the Veteran's ability to sit, stand, walk, kneel, and perform other exertional and nonexertional functions typical of work.

The examiner must provide a complete rationale for any opinion expressed.

2.  After completion of the above, readjudicate the issues remaining on appeal based on a review of the expanded record, including the evidence entered since the statement of the case.  In so doing, consideration should be given to whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


